Citation Nr: 0917234	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder 
condition.

2. Entitlement to service connection for a bilateral knee 
condition.

3. Entitlement to service connection for lumbar spondylosis, 
with disc bulge, L5-S1 (claimed as a low back condition).


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from December 1972 to 
December 1975 and from December 2001 to July 2002 with the 
United States Air Force.  He also has unverified service with 
the South Carolina Air National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2007, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional notification and development.  After partially 
completing the requested actions, the AMC continued the 
denial of the claims on appeal (as reflected in February 2009 
SSOC) and returned these matters to the Board for further 
appellate consideration.

For the reasons expressed below, these matters are, again, 
being REMANDED to the RO via the AMC in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of the claims file reveals that the directives of the 
May 2007 remand were not followed; hence, further remand of 
these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.


In the May 2007 remand, the Board noted that only the 
Veteran's active military service from December 1971 to 
December 1975 and December 2001 to July 2002 was verified as 
a result of his submission of his DD214s.  There was no 
record that the RO had verified any additional periods of the 
Veteran's active service, active duty for training (ACDUTRA), 
and inactive duty training (INACDUTRA) with the United States 
Air Force and the South Carolina Air National Guard.  
Specifically, the Board pointed out that the Veteran's 
service treatment records indicate that in August 1996, the 
Veteran received medical treatment for lumbosacral strain 
while on deployment in Rhein, Germany.  While the RO did 
obtain records showing the Veteran's duty status from 1975 to 
1990, there was no information on his duty status from 1991 
to his retirement in 2003.  Thus, no information to verify 
the Veteran's duty status at the time he received such 
medical treatment in August 1996.  

Thus, the Board instructed the RO/AMC to contact the United 
States Air Force and the South Carolina Air National Guard, 
to include the Air National Guard HQ in Denver, along with 
the National Personnel Records Center (NPRC), to verify the 
beginning and ending dates of the Veteran's duty status for 
each period not yet verified.  The AMC contacted the South 
Carolina Air National Guard and was informed that since the 
Veteran retired in April 2003, his records were shipped to 
Denver; however, no attempts were made to contact the Air 
National Guard HQ in Denver.  In addition, while the AMC 
requested the NPRC to verify the Veteran's periods of service 
in June 2007, no response has been associated with the claims 
file. 

Additionally, in the May 2007 remand, the Board instructed 
the RO to obtain the Veteran's service treatment records 
(STRs) from his second period of active military service from 
December 2001 to July 2002.   The RO was also instructed to 
make an additional search for all outstanding STRs to ensure 
that all pertinent evidence is associated with the Veteran's 
claims file.  However, this was never accomplished; 
therefore, another remand is warranted.

While the Veteran underwent a May 2008 VA examination 
pursuant to the Board's May 2007 remand instructions, the 
findings were based on an incomplete record, as discussed 
above.  Therefore, since the required development was not 
fulfilled, the VA examiner's findings were based on an 
incomplete record, and as such, the Board finds that the May 
2008 VA examiner's opinion lacks probative value.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Therefore, after accomplishing the above, the RO/AMC should 
forward the entire claims file to the physician that examined 
the Veteran and prepared the May 2008 VA examination report 
for an addendum based on review of the entire evidence of 
record, to include consideration and comment on all of the 
Veteran's STRs and post-service medical records as 
specifically referenced by the Board above and in the prior 
May 2007 remand.  The RO should only arrange for the Veteran 
to undergo further examination if the prior examiner is not 
available, or cannot provide the requested opinion without 
first examining the Veteran.

Accordingly, these matters are, again, REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO/AMC should contact the NPRC, 
the service department, and the South 
Carolina Air National Guard HQ in Denver 
and verify the beginning and ending dates 
of each period of the Veteran's active 
duty, ACDUTRA, and INACDUTRA, in addition 
to already-verified periods of active 
military service from 1990 to 2003.  As 
noted above, an August 1996 STR indicated 
that the Veteran received treatment for 
lumbarsacral strain while deployed to 
Rhein, Germany; however, there is no 
verification of the Veteran's actual duty 
status at this time.  The RO/AMC must 
ensure that verification of all periods 
of service is accomplished on remand.  

2.  The RO/AMC should also request that 
the NPRC, the service department, and the 
South Carolina Air National Guard HQ in 
Denver, furnish all outstanding STRs and 
personnel records, to include those from 
the Veteran's second period of active 
military service from 2001 to 2002.

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to obtain verification of all the 
Veteran's periods of service and all of 
the Veteran's outstanding STRS, until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO/AMC should return the claims file to 
the examiner who performed the May 2008 
VA examination for an addendum based on 
review of the entire evidence of record. 

The entire claims file, to include a copy 
of this REMAND and the Board's May 2007 
REMAND, must be made available to the 
physician, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her reports) and all 
clinical findings should be reported in 
detail.

The examiner(s) should provide an opinion 
as to whether the Veteran has a current 
disability in regard to the claimed right 
shoulder, bilateral knee, and lumbar 
spine conditions and, if so, identify 
each condition and opine whether it is at 
least as likely as not (50 percent 
probability or more) that such disability 
(ies) had its initial onset in service or 
is otherwise the result of a disease or 
injury in service.

In rendering the requested opinion, the 
examiner is requested to specifically 
comment on and consider the Veteran's 
STRs and post-service medical records, to 
include those specifically referenced by 
the Board above, and in the prior May 
2007 remand.  

If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO/AMC should arrange for the Veteran 
to undergo VA examination by an 
appropriate physician, to obtain the 
requested medical opinion in response to 
the questions posed above.  The entire 
claims file, to include a complete copy 
of this REMAND and the Board's May 2007 
REMAND, must be made available to the 
physician designated to examine the 
Veteran. 

The examiner should offer a complete 
rationale for all opinions given in a 
printed (typewritten) report.

4.   To help avoid future remand, the 
RO/AMC should review the claims file to 
ensure that all information has been 
obtained as instructed by the Board and 
the VA medical opinion is responsive to 
and in compliance with the directives of 
this REMAND.   If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken before the claims 
file is returned to the Board.  See 
Stegall.

5.  After completion of the above, as 
well as any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims. If 
any benefit sought on appeal remains 
denied, the RO/AMC must furnish the 
Veteran a supplemental statement of the 
case and afford him the appropriate time 
period to respond before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

